 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GARCIA,                                      No. 1:21-cv-00135-NONE-HBK
12                        Plaintiff,                       STIPULATION FOR DISMISSAL WITHOUT
                                                           PREJUDICE UNDER FED. R. CIV. P. 41
13            v.                                           (a)(1)(A)(ii) AS TO DEFENDANT FEDEX
                                                           GROUND PACKAGE SYSTEMS, INC ONLY
14    FIRST ADVANTAGE CORPORATION
      and FEDEX GROUND PACKAGE                             (Doc. No. 19)
15    SYSTEMS, INC,
16                        Defendants.
17

18

19           On July 8, 2021, Plaintiff and Defendant FedEx Ground Package Systems, Inc. filed a
20   Stipulation for Dismissal. (Doc. No. 19, “Stipulation”). The Stipulation, filed pursuant to Fed. R.
21   Civ. P. 41(a)(1)(A)(ii), states the dismissal is without prejudice “without costs to any party as to
22   FedEx.” (Id.). The Stipulation does not encompass Plaintiff’s claims against Defendant First
23   Advantage Corporation. (Id.).
24           Rule 41(a)(1)(A)(ii) in pertinent part provides that, “the plaintiff may dismiss an action

25   without a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared.”

26   A voluntary stipulation pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the action between
27   the parties without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs,

28
                                                          1
 1   637 F. App’x 488 (9th Cir. 2016) (citations omitted). Here, Plaintiff and Defendant FedEx Ground

 2   Package Systems, Inc. have signed and dated the Stipulation to dismiss this action.

 3            Accordingly:

 4            Pursuant to the Stipulation (Doc. No. 19), the Clerk of Court is directed to adjust the

 5   docket to reflect the voluntary dismissal of this action without prejudice under Fed. R. Civ. P.

 6   41(a)(1)(A)(ii) against Defendant FedEx Ground Package Systems, Inc., with each party to bear

 7   its own litigation costs and attorney fees.

 8

 9
     Dated:      July 9, 2021
10                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
